Citation Nr: 0911426	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-37 902	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a low back disability prior to March 9, 2006.

2.  Entitlement to a rating higher than 40 percent for the 
low back disability since March 9, 2006.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
November 1974 to September 1981 and had subsequent service in 
the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for a low back disability with an 
initial 20 percent rating and granted service connection for 
bilateral hearing loss with an initial noncompensable (0 
percent) rating, both retroactively effective from the date 
of filing June 3, 2004.  The Veteran wants a higher initial 
rating for both conditions.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In October 2008, during the pendency of his appeal, the RO 
increased the rating for the Veteran's service-connected low 
back disability to 40 percent effective as of March 9, 2006, 
the date of a VA examination.  He has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).  So the issues now on appeal are 
whether he was entitled to a rating higher than 20 percent 
prior to March 9, 2006, and whether he has been entitled to a 
rating higher than 40 percent since.

As support for his claim, the Veteran testified at a February 
2009 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.




FINDINGS OF FACT

1.  The medical and other probative evidence indicates the 
Veteran's low back disability is manifested by abnormal 
curvature of the spine, limitation of flexion to 25 degrees 
and extension to 10 degrees, and pain in the low back 
radiating into the left lower extremity .

2.  Using Table VIA, the results of a November 2008 VA 
audiological evaluation show the Veteran has level I hearing 
acuity in his right ear and level I in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating and no higher are 
met for the Veteran's low back disability since June 3, 2004.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5237, 5243 (2008).

2.  The criteria are also met for a separate initial 10 
percent rating for the associated radiculopathy involving 
mild incomplete paralysis of the left sciatic nerve.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.71a, 4.124a, Diagnostic Codes 5237, 8520 (2008).
 
3.  The criteria are not met for an initial compensable 
rating for the bilateral hearing loss.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in July 2004.  This letter informed him of the 
evidence required to substantiate his initial, underlying 
claims for service connection (keeping in mind his claim 
arose in that context), since granted, as well as apprised 
him of his and VA's respective responsibilities in obtaining 
supporting evidence.

In cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and these claims since 
have been granted and he has appealed a downstream issue such 
as the initial disability rating assigned, the underlying 
claims have been more than substantiated - it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the intended purpose of the notice has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the Veteran in a more recent March 
2006 letter of the downstream disability rating and effective 
date elements of his claims.  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  And since providing that additional 
Dingess notice in March 2006, the RO has gone back and 
readjudicated his claims in the December 2008 SSOC - 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
In addition, the Veteran was examined for VA compensation 
purposes in November 2004, April 2005, March 2006, May 2006, 
and November 2008.  These examination reports are adequate 
for rating purposes with respect to his low back disorder and 
bilateral hearing loss, insofar as determining the relative 
severity of these conditions.  38 C.F.R. § 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds 
that the current record contains sufficient medical evidence 
with which to accurately evaluate his low back disorder and 
bilateral hearing loss.  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

I.	Increased Disability Rating for the Veteran's Low 
Back Disability 

The record indicates that the Veteran injured his back during 
reserve training in 1985 and subsequently underwent surgery 
to repair a herniated disc.  Following a motorcycle accident 
in 2001, the Veteran's back symptoms returned and worsened.  
In June 2005, the Veteran was service-connected for status 
post laminectomy and discectomy, L5-S1 and assigned an 
initial 20 percent rating effective retroactively to the date 
of filing, June 3, 2004.  The RO increased the Veteran's 
disability rating for his service-connected low back disorder 
to 40 percent after a March 2006 VA examination.  The Veteran 
asserts that his symptoms worsened after the 2001 motorcycle 
accident and that his symptoms increase and decrease in 
severity on a daily basis.  The Veteran asserts that the 
November 2004 VA examination was indicative of his symptoms 
on a "good day."  Based on the three VA examinations 
November 2004, March 2006, and November 2008, and the fact 
that the March 2006 examination demonstrates more severe 
symptoms then either the prior or subsequent examination, the 
Board is inclined to agree with the Veteran that his symptoms 
have been consistent since he filed his claim in June 2004.  
Thus, the Board will assign the 40 percent rating and no 
higher to Veteran's condition retroactively to the date of 
filing June 3, 2004.  The Board will also assign an 
additional 10 percent rating for the associated 
radiculopathy.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Since the Veteran's claim arise from his disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, a 10 percent rating 
requires incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months; a 20 percent rating requires incapacitating 
episodes of at least two weeks but less than four weeks; and 
a 40 percent rating requires incapacitating episodes of at 
least four weeks but less than six weeks.  See Note to 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating if the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating if the evidence shows unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  See also 38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 40 percent.  
While the Veteran did mention that his symptoms flare-up and 
when this happens he often lies down to relieve the pain, the 
record does not reflect that he has never been prescribed 
bedrest by a doctor for his low back disability.  Without 
doctor-prescribed bedrest, the Veteran is not entitled to a 
rating under this diagnostic code.  Therefore, the criteria 
concerning incapacitating episodes do not provide a basis of 
a higher initial rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence does not support a rating higher than 40 percent 
rating for the Veteran's orthopedic manifestations, however, 
it does provide for an additional rating for associated 
neurological manifestations.  

With respect to his orthopedic manifestations, the November 
2004 VA examination report shows some loss of motion of the 
thoracolumbar spine, with forward flexion of 45 degrees, 
extension of 10 degrees, right lateral flexion of 15 degrees, 
left lateral flexion of 15 degrees and bilateral rotation of 
30 degrees, for a combined range of motion of 145 degrees.  
See 38 C.F.R. § 4.71a, Plate V.  The March 2006 VA 
examination found flexion to 25 degrees, extension to 10 
degrees, lateral rotation to 15 degrees bilaterally, and 
lateral flexion to 15 degrees bilaterally.  The November 2008 
VA examination found 50 degrees of flexion, 20 degrees of 
extension and 15 degrees of lateral flexion and lateral 
rotation, bilaterally.  The examiners noted straightening of 
the lordotic curve and a steady intentional gait.  None of 
the examiners indicated muscle spasms or functional loss due 
to fatigue, weakness or incoordination. 

Looking at the Veteran's degree of flexion and combined range 
of motion, he does not meet the minimum criteria for a rating 
higher 40 percent for his orthopedic manifestations.  The 
Veteran's forward flexion was less than 30 degrees, but there 
was no evidence of favorable ankylosis of his entire 
thoracolumbar spine (referring to the combined thoracic and 
lumbar segments).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because the Veteran 
is able to move his low back in every direction - albeit not 
with normal range of motion - by definition, his low back is 
not immobile and therefore not ankylosed.  See 38 C.F.R. 
§ 4.71a, DC 5237, Note (5).

Where the Veteran is in receipt of the maximum evaluation due 
to limitation of motion, as here, 38 C.F.R. §§ 4.40 and 4.45 
are not for application.  Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).  Therefore, the Board will not discuss a higher 
rating due to functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.

With respect to neurological manifestations, the Board finds 
that a separate rating is warranted.  At all three VA 
examinations the Veteran complained that the pain in his low 
back radiated into his left lower extremity.  The November 
2004 VA examination found a slight decrease in strength and 
reflexes on the left lower extremity and diminished sensation 
in both feet.  The medical records from period immediately 
prior to the Veteran's hemilaminectomy in September 1986 
indicate positive straight leg raising, marked muscle spasm, 
weakness of plantar flexors and decreased pinprick sensation 
of the S1 dermatome in the left lower extremities.  The March 
2006 showed no current nerve root compression.  The VA 
examiner at the November 2008 examination stated that there 
was "no clear evidence that his residual radiculopathy has 
worsened anatomically by MRI."  These findings are 
sufficient to show residual mild radiculopathy in his left 
lower extremity warranting a separate 10 percent rating.  

For these reasons and bases, the Board finds that the 
evidence supports an initial rating of 40 percent and no 
higher for the Veteran's low back retroactively to the date 
of filing, June 3, 2004.  The evidence also supports a 10 
percent rating for associated mild radiculopathy to the left 
lower extremity.  Moreover, since the Veteran has not met the 
requirements for a higher 40 percent rating at any time since 
the effective date of his award, the Board finds no basis to 
"stage" his rating.  See Fenderson, 12 Vet.  App. at 125-
26.  And as the preponderance of the evidence is against the 
Veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.
  
II.	Extra-schedular consideration

The Board also finds that the schedular rating of 40 percent 
for the Veteran's low back disability is not inadequate, such 
that the claim should be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In other words, there is no evidence the 
Veteran's low back disability has caused marked interference 
with his employment - meaning above and beyond that 
contemplated by his schedular rating, or required frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  

In his November 2005 Substantive Appeal the Veteran claimed 
that his low back condition was the main reason he was unable 
to work and that he was receiving Social Security 
Administration disability benefits for this condition.  
However, the SSA records state that the Veteran is unable to 
work solely due to his non-service connected right leg 
injury.  The Board sees no evidence that his low back 
disability is the direct cause of his unemployed status.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



III.	Increased Rating for Bilateral Hearing Loss

The Veteran claims that the initial noncompensable disability 
rating assigned for his bilateral hearing loss is 
insufficient to compensate him for the interference in his 
daily activities.  The Board must determine whether he is 
entitled to an initial compensable rating.  See Fenderson, 12 
Vet. App. at 121-22.  For the reasons and bases set forth 
below, the Board finds that the preponderance of the evidence 
is against his claim.

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 
percent.  These evaluations are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second (Hertz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the Veteran's 
bilateral hearing loss at the noncompensable level.  At the 
most recent VA audiological examination in November 2008, 
audiometric testing of the right ear revealed a 20-decibel 
loss at the 500 Hz level, a 25-decibel loss at the 1000 Hz 
level, a 50-decibel loss at the 2000 Hz level, a 50-decibel 
loss at the 3000 Hz level, and a 40-decibel loss at the 4000 
Hz level, for an average decibel loss of 41.  Right ear 
speech discrimination was 94 percent. 

Audiometric testing of the left ear revealed a 20-decibel 
loss at the 500 Hz level, a 25-decibel loss at the 1000 Hz 
level, a 50-decibel loss at the 2000 Hz level, 
a 50-decibel loss at the 3000 Hz level, and a 45-decibel loss 
at the 4000 Hz level, for an average decibel loss of 43.  
Speech discrimination was 98 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the right ear, which is determined by intersecting the 
percent of speech discrimination row 
(92-100) with the puretone threshold average column (0-41).  
Roman Numeral I is also derived for the left ear, by 
intersecting the percent of speech discrimination row 
(92-100) with the puretone threshold average column (42-49).    

A noncompensable rating is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  
So a compensable rating is not warranted based upon the 
findings listed in the November 2008 VA audiological 
evaluation report.  

Thus, the medical evidence shows the Veteran's bilateral 
hearing loss was properly rated at the noncompensable level.  
In addition to the November 2008 VA audiological evaluation, 
the Board has also considered the Veteran's testimony 
presented at a hearing held in February 2009.  In particular, 
he testified as to the difficulties his hearing loss causes 
him such as an inability to differentiate words when there is 
back-ground noise.  

The Veteran's hearing testimony, however, is insufficient to 
award a compensable rating for his bilateral hearing loss.  
It is important for him to understand that disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered, which in this case 
clearly show that his bilateral hearing loss was properly 
rated at the noncompensable level.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Moreover, the Veteran has never had a compensable level of 
hearing loss at any time since filing his claim, so the Board 
cannot "stage" his rating under Fenderson, 12 Vet. App. at 
125-26, because he has never met the requirements for a 
higher rating at any point during the relevant time period at 
issue.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial compensable rating for his 
bilateral hearing loss.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 53-56.  Accordingly, 
the appeal is denied.


ORDER

The claim for an initial 40 percent rating and no higher is 
granted for the Veteran's low back disorder retroactively to 
the date of filing, June 3, 2004.

A separate 10 percent initial rating is also granted for the 
associated mild incomplete paralysis of the left sciatic 
nerve, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for an initial compensable disability rating for 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


